Citation Nr: 0839517	
Decision Date: 11/18/08    Archive Date: 11/25/08

DOCKET NO.  05-39 947	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska



THE ISSUE

Entitlement to service connection for cirrhosis of the liver.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel




INTRODUCTION

The veteran service on active duty from October 1978 to May 
1993.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a September 2004 rating decision by the above RO.


FINDINGS OF FACT

1.  The veteran's cirrhosis of the liver was not manifested 
during military service or for many years thereafter.  
Rather, it is the result of alcohol abuse during his period 
of service.

2.  Medical records do not provide evidence or a medical 
opinion that the veteran's alcohol dependence is related to 
military service or to any service-connected disability.  


CONCLUSION OF LAW

Cirrhosis of the liver was not, as a matter of law, incurred 
in or aggravated by service, and the evidence reflects that 
the veteran's alcohol dependence is not proximately due to, 
the result of, or aggravated by any service-connected 
disorder.  38 U.S.C.A.  38 U.S.C.A. §§ 105, 1110, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.1, 3.301 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Pertinent Law and Regulations

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or  
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated thereby.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2008).  

Also, under the laws administered by the VA, direct service 
connection may be granted only where a disability was 
incurred or aggravated in the line of duty and was not the 
result of the veteran's own willful misconduct or, for any 
claim filed after October 31, 1990, the result of the 
veteran's abuse of alcohol or drugs.  38 U.S.C.A. §§ 105(a), 
1110 (West 2002); 38 C.F.R. § 3.301(a) (2008).  Disability 
proximately caused by the drinking of a beverage to enjoy its 
intoxicating effects will be considered the result of willful 
misconduct.  38 C.F.R. § 3.301(c)(2) (2008).  Similarly, the 
progressive and frequent use of drugs to the point of 
addiction will be considered willful misconduct.  38 C.F.R. § 
3.301(c)(3) (2008).  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that compensation could not be 
awarded pursuant to 38 U.S.C.A. § 1110 and 38 C.F.R. § 105(a) 
either for a primary alcohol abuse disability incurred during 
service or for any secondary disability that resulted from 
primary alcohol abuse during service. Allen v. Principi, 237 
F.3d 1368, 1376 (Fed. Cir. 2001).

Alcohol abuse is defined as the use of alcoholic beverages 
over time, or such excessive use at any one time, sufficient 
to cause disability to or death of the user.  38 C.F.R. § 
3.301(d).



Factual Background and Analysis

The veteran is claiming service connection for cirrhosis of 
the liver as secondary to alcohol abuse during military 
service.  

The facts in this case are fairly straight-forwarded.  
Service treatment records (STRs) are negative for complaints, 
treatment, or diagnoses suggestive of cirrhosis of the liver.  
The veteran's separation examination showed a normal abdomen, 
viscera and endocrine system.  

However, service personnel records do show the veteran 
received an Article 15 (nonjudicial punishment) in November 
1992.  This resulted after he was absent without leave (AWOL) 
and later found highly intoxicated.  At the time, he 
indicated that because of increasing stress, his commanding 
officer had found a job for him outside the unit, but that 
this officer was shot down days before the veteran was to 
start.  The veteran stated that this resulted in his becoming 
depressed and turning to alcohol for relief.  Other service 
records show the veteran entered into the Army's 
rehabilitation program, Alcohol and Drug Abuse Prevention and 
Control Program (ADAPCP).  Although at separation, he noted a 
history of trouble sleeping, nervousness, and excessive 
worry, he attributed those problems to his "job, bills, 
etc."  The examining physician provided no further summary 
or elaboration, and no psychiatric diagnosis was made.  

The post-service evidentiary record contains approximately 
eight volumes of evidence submitted by the veteran in 
connection with various claims.  The records are, in many 
cases, duplicates of the same records submitted to VA over 
and over again.  The evidence includes private, VA medical 
records and Social Security medical records, which together 
cover a period from 1994 to 2008 and show the veteran has 
continued to experience problems with alcoholism since his 
discharge from service.  During evaluation in December 2001, 
he reported his substance abuse history included alcohol with 
his first official use at age 21, per his report.  

It was not until August 2003 that the veteran was diagnosed 
as having cirrhosis of the liver associated with alcohol use.  

In May 2005, the veteran underwent evaluation for a liver 
transplant.  The examiner noted the veteran had an extremely 
impressive history of alcohol dependence.  The veteran 
reported that he started drinking as a teenager, which caused 
trouble.  He was then involved in an industrial accident and 
began drinking more.  He then joined the Army and served for 
15 years where alcohol use was encouraged, but which he also 
enjoyed and thus continued to do.  He discontinued the use of 
alcohol in 2003 after receiving his diagnosis of liver 
disease.  

In his December 2005, substantive appeal the veteran asserted 
that his alcohol abuse developed as a result of self 
medication for the sleepless nights and frustrations of the 
Persian Gulf War.  However, in subsequent statements, he has 
also indicated that he began drinking casually during 
military, but after witnessing the deaths of three soldiers, 
began to drink heavily.  In yet another statement, he 
reported that he was currently service-connected for lumbar 
spine and left knee disabilities and that during service he 
consumed alcohol as relief from pain.  He also stated that 
towards the end of his military career he was responsible for 
the death of another soldier, which led to him heavily 
consume alcohol, which subsequently led to cirrhosis of the 
liver.  

In this case, the evidence of record consistently shows the 
veteran's cirrhosis is secondary to prior alcohol abuse.  In 
fact, that is the veteran's own contention.  Because there is 
no evidence that he was diagnosed as having cirrhosis of the 
liver related to service, other than to his alcohol abuse, 
service connection for cirrhosis of the liver cannot be 
established on a direct basis.  

That said, applicable legal provisions clearly preclude the 
granting of benefits for disabilities which result from the 
veteran's abuse of drugs and alcohol, regardless of whether 
such abuse originated in service.  See 38 U.S.C.A. § 105 
(West 2002); 38 C.F.R. §§ 3.1(m), 3.301(d) (2008); see also 
VAOPGCPREC 7-99; VAOPGCPREC 2-98 (payment of compensation for 
a disability that is a result of a veteran's own alcohol or 
drug abuse is precluded by law.)  Since the disposition of 
this claim is based on law and not the facts of this case, 
the claim must be denied based on lack of entitlement under 
the law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

In the alternative, the veteran contends that his abuse of 
alcohol while on active duty was an attempt to self medicate 
lumbar spine/left knee disabilities incurred during that 
time.  That is, he claims that the alcohol abuse was a 
secondary disability developed in response to chronic pain.  
He has also indicated that his inservice alcohol abuse was a 
method of coping with depression.  However, service 
connection for an acquired psychiatric disorder is not in 
effect.  

Based on the above, the claim for service connection for 
alcohol abuse must be denied on a secondary basis as well.  
The veteran has not adequately established that his alcohol 
dependence was secondary to chronic back and knee pain, 
because there is no "clear medical evidence" establishing 
that it was due to, the result of, or aggravated by, either 
service-connected disability, as required by Allen v. 
Principi, 237 F.3d at 1381.  Throughout the course of his 
appeal, the veteran has given conflicting information as to 
the commencement and reasons for his drinking.  He has on 
occasion indicated that his drinking began either prior to 
service or during service and has given different reasons for 
his in-service alcoholism, including non-service-connected 
depression.  Moreover, there is no competent medical evidence 
indicating a relationship between the alcohol abuse and any 
service-connected disabilities, and the veteran, whose 
statements as to the cause of his alcohol use have been 
contradictory, does not possess the requisite expertise to 
offer a competent medical opinion as to the etiology of his 
alcoholism.  Cromley v. Brown, 7 Vet. App. 376, 379 (1995).

In short, there is no equipoise between the positive and 
negative evidence, therefore no reasonable doubt issue is 
raised.  38 C.F.R. § 3.102 (2008).




Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.159, 3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 
2008).  This notice must be provided prior to an initial 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004). 

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit has held 
that, if a claimant can demonstrate error in VCAA notice, 
such error should be presumed to be prejudicial.  VA then 
bears the burden of rebutting the presumption, by showing 
that the essential fairness of the adjudication has not been 
affected because, for example, actual knowledge by the 
claimant cured the notice defect, a reasonable person would 
have understood what was needed, or the benefits sought 
cannot be granted as a matter of law.  Sanders v. Nicholson, 
487 F.3d 861 (Fed. Cir. 2007); petition for cert. granted 
(U.S. June 16, 2008) (No. 07-1209).

In this case, the VCAA duty to notify was satisfied by way of 
a letter sent to the veteran in May 2004 that fully addressed 
the notice elements and was sent prior to the initial RO 
decisions in this matter.  The letter informed the veteran of 
what evidence was required to substantiate the claim and of 
the veteran's and VA's respective duties for obtaining 
evidence.  Although no longer required, the veteran was also 
asked to submit evidence and/or information in his possession 
to the RO.  The RO also sent the veteran a letter in March 
2006 informing him of how disability ratings and effective 
dates are assigned.  See Dingess v. Nicholson, supra.  

The Board also finds VA has satisfied its duty to assist the 
veteran in the development of the claim.  The veteran's STRs 
are of record as well as post service treatment reports.  
Thus, it appears that all obtainable evidence identified by 
the veteran relative to the claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  It is therefore the Board's 
conclusion that no further notice or assistance to the 
veteran is required to fulfill VA's duty to assist the 
veteran in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, supra.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
has held that such remands are to be avoided.  Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  


ORDER

Service connection for cirrhosis of the liver is denied.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


